Citation Nr: 1826289	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-27 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for lung cancer.

7.  Entitlement to a compensable rating for service-connected tinea pedis.

8.  Entitlement to a compensable rating for service-connected hemorrhoids.



REPRESENTATION

Appellant represented by:	Jordan L. Zoretiz, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant, Sister, and Fiancé


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to January 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of October 2009, January 2010, March 2010, and August 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

The October 2009 rating decision was decided by the RO in St. Louis, Missouri, the January 2010 and March 2010 rating decisions were decided by the RO in New Orleans, Louisiana, and the August 2013 rating decision was decided by the RO in Louisville, Kentucky.  Jurisdiction of the matter was subsequently transferred to the RO in New Orleans, Louisiana.

In January 2018, the Veteran was afforded a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the claim file.  



FINDINGS OF FACT

Before the Board promulgated a decision in this appeal, the Board received notice that the Veteran died in March 2018.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the issues on appeal at this time.  38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104 (a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision). 


ORDER

The appeal is dismissed.




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


